JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motions to expedite filed February 26, 2007, and March 7, 2007; the petition for writ of mandamus; and the motion for injunction, It is
ORDERED that the motion for injunction be denied. It is
*624FURTHER ORDERED that the petition for writ of mandamus be denied. Petitioner has not shown a clear and indisputable right to the extraordinary remedy of mandamus. See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289, 108 S.Ct. 1133, 99 L.Ed.2d 296 (1988). It is
FURTHER ORDERED AND ADJUDGED that the district court’s orders filed February 8, 2007, and March 9, 2007, be affirmed. Appellant has not shown any error in the district court’s determination that appellant’s claims arising from his requests for benefits pursuant to the Inmate Accident Compensation Act, 18 U.S.C. § 4126, are barred by res judicata. See Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 476, 118 S.Ct. 921, 139 L.Ed.2d 912 (1998). Appellant’s other claims were waived on appeal. See Seattle Opera v. NLRB, 292 F.3d 757, 763 n. 8 (D.C.Cir.2002); Doe v. District of Columbia, 93 F.3d 861, 875 n. 14 (D.C.Cir.1996). Furthermore, appellant has not demonstrated that he was entitled to an expedited decision on his motion for an order to show cause, and the record reflects nothing that “might reasonably cause an objective observer to question [the trial judge’s]’ impartiality.” Liljeberg v. Health Services Acquisition Corp., 486 U.S. 847, 865, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988). It is
FURTHER ORDERED that the motions to expedite be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.